 

UNlTED STATES BANK_RUPTCY COURT
DISTRICT OF NEW JERSEY

 

OFFICE OF THE CHL¢IPTER 13 STANDHVG
TR USTEE

Isabel C. Balboa, Esquire

'Cherry Tree Corporate Center

535 Route 38, Suite 580

Cherry H]ll, New Jersey 08002

(856) 663-5002

 

lnRe:
-BC>£ESB>! \<. E@'<_)S‘{'L§'>

Debtor(s)

 

 

 

Case NO.
Judge:

s'rrPuLATIoN REGARJ)}NG FAILURE To
ATTEND §341(a)1vrsurqu oF
cREDIToRs Ai\u) FAILURE To PRoI)ucE
nocumNTs

WHEREAS, an appearance having been made on behalf of the Debtor(s) at a Confn'mation

hearing and the Trustee and Debtor(s)’ counsel have agreed to resolve Debtor(s)’ failure to

attend a §341(a) Meeting of Creditors and failure to provide tax returns pursuant to 11 U.S.C.
§521(e)(2)(]3) and FRBP Rule 4002(b)(3) and/or copies of all pay stubs or other evidence of
payment received Withjn sixty (60) days before the date of filing of the petition by Debtor(s)
from any employer pursuant to ll U.S.C. §521 (a)(l)(B)(iv) and FRBP Rule 1007(b)(l)(E) (as
amended by the General Order dated October 6, 2005);

NOW TI-]EREFORE, the Trustee and counsel for Debtor(s), or self-represented Debtor,

hereby agree as folloWs:

1. Witbin seven (7) days of the date of this Stipulation, Debtor(s) must:

l/ _l?rovide a copy of the most recently filed federal income tax retum;
-] f lProvide 60 days pre-petition payment advices and/or proof of income;
,/Provide the following business documents:

Banl<; statements

Proflt and loss statement
Proof of business insurance

2. Within ten (10) days of the date of this Stipulation and upon submission of the above-
referenced documents, Debtor(s) must contact the Chapter 13 Trustee to reschedule

the §34l(a) Meeting of Creditors.

IT IS STIPULATE]) that should Debtor(s) fail to comply With the terms set forth in this
Stipulation and upon the receipt of certification by the Trustee and served upon the Debtor(s),
Who shall have seven (7) days to file and serve a Written obj ection, this case Will be dismissed,

unless otherwise orde . /

/%é ///@///

 

 

 

 

 

fljebt s ’ Attorne Sel‘f-/re'}§esented Date
Deb
QM///)\ ///t/@
lsabel Q/B/alboa Date

Chapter 13 Standing Trustee

 

